COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 IN RE:                                                             No. 08-18-00211-CV
                                                  §
 KINDER MORGAN, INC.                                           AN ORIGINAL PROCEEDING
                                                  §
 Relator.                                                             IN MANDAMUS
                                                  §

                                                  §

                                  MEMORANDUM OPINION

       Relator, Kinder Morgan, Inc., has filed a mandamus petition against the Honorable Maria

Salas-Mendoza, Judge of the 120th District Court of El Paso County, challenging her denial of

Relator’s motion to abate the proceedings in the underlying case styled Esteban Manuel Rivera v.

Kinder Morgan, Inc. (cause number 2016DCV4222) pending the outcome of the workers’

compensation judicial review proceeding in the case styled Esteban Rivera v. Zurich American

Insurance Company (cause number 2017DCV1752 pending in the 120th District Court). Relator

has also filed a motion to stay all proceedings in the trial court pending our review of the mandamus

petition. The motion to stay and the petition for writ of mandamus are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The
burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition and record, and response filed

by the Real Party in Interest, we conclude that Relator has failed to show that it is entitled to

mandamus relief. Accordingly, we deny the motion to stay and the petition for writ of mandamus.


                                            GINA M. PALAFOX, Justice
February 28, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                              -2-